Court of Appeals, State of Michigan

                                              ORDER
                                                                          Amy Ronayne Krause
People of MI v Anton Blevins                                                Presiding Judge

Docket No.   315774                                                       Ki rsten Frank Kelly

LC No.        12-001086-FC                                                Douglas B. Shapiro
                                                                            Judges


              On the Court' s own motion the January 12, 20 16 opinion is hereby VACATED, and
a new opinion is attached.




                       A true copy entered and certi fied by Jerome W. Zimmer Jr., Chief Clerk, on




                                FEB 1.1 2016
                                       Date